Exhibit 10.1

AMENDMENT NO. 8 TO AMENDED AND RESTATED CREDIT AGREEMENT

This AMENDMENT NO. 8 TO AMENDED AND RESTATED CREDIT AGREEMENT (this “Amendment”)
is entered into as of June 16, 2010 by and among SAVVIS Communications
Corporation, a Missouri corporation (“Borrower”), SAVVIS, Inc., a Delaware
corporation (“Holdings”), Wells Fargo Capital Finance, LLC, as a Lender and as
Agent for all Lenders (“Agent”), Bank of America, N.A., as a Lender, Morgan
Stanley Bank, N.A., as a Lender, and the other Lenders party to the Credit
Agreement (as hereinafter defined).

W I T N E S S E T H:

WHEREAS, Borrower, Holdings, Agent and Lenders are parties to that certain
Amended and Restated Credit Agreement, dated as of December 8, 2008 (as amended,
modified and supplemented from time to time, the “Credit Agreement”; capitalized
terms not otherwise defined herein have the definitions provided therefor in the
Credit Agreement); and

WHEREAS, Borrower has requested (a) the Fusepoint Advance pursuant to the terms
of the Credit Agreement and (b) that Agent and Lenders provide for, among other
things, an increase in the Maximum Revolver Amount pursuant to Section 2.1(d) of
the Credit Agreement and the addition of Bank of America, N.A. and Morgan
Stanley Bank, N.A. to the Credit Agreement, in each case as a Lender, and Agent,
Lenders, Borrower and Holdings have agreed to amend the Credit Agreement as set
forth herein.

NOW THEREFORE, in consideration of the mutual conditions and agreements set
forth in the Credit Agreement and this Amendment, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:

1. Amendments. Subject to the satisfaction of the conditions set forth in
Section 3 below, and in reliance upon the representations and warranties of
Borrower set forth in Section 2 below, the Credit Agreement is amended as
follows:

(a) Section 2.1(d) of the Credit Agreement is hereby amended and restated in its
entirety as follows:

(d) [Intentionally omitted]

(b) Schedule C-1 of the Credit Agreement is hereby amended and restated in its
entirety as set forth on Exhibit A hereto.

(c) Schedule Q-1 of the Credit Agreement is hereby amended to add the
information set forth on Exhibit B hereto.

(d) Schedule 1.1 of the Credit Agreement is hereby amended by amending and
restating the definitions of each of “Bank Product Provider”, “Fusepoint
Advance” and “Maximum Revolver Amount” set forth therein as follows:

“Bank Product Provider” means Wells Fargo, Bank of America, N.A., Morgan Stanley
Bank, N.A. or any of their respective Affiliates.



--------------------------------------------------------------------------------

“Fusepoint Advance” means an Advance of not less than $75,000,000 subject to the
satisfaction on the date thereof of each of the conditions set forth in
Section 3.6.

“Maximum Revolver Amount” means $150,000,000, as the same may be decreased by
the amount of reductions in the Revolver Commitments made in accordance with
Section 2.4(c) of the Agreement.

(e) Schedule 1.1 of the Credit Agreement is hereby amended by adding the
following new definition thereto in appropriate alphabetical order as follows:

“Eighth Amendment Effective Date” means June 16, 2010.

2. Representations and Warranties. Borrower hereby represents and warrants to
Agent and Lenders that:

(a) The execution, delivery and performance of this Amendment, the Consent and
Reaffirmation attached hereto and all other documents, agreements and
instruments executed and delivered in connection herewith have been duly
authorized by all requisite corporate or limited liability company action on the
part of each Loan Party, as applicable;

(b) No Default or Event of Default has occurred and is continuing; and

(c) The representations and warranties set forth in the Credit Agreement, and in
the other Loan Documents, as amended to date, are true and correct in all
material respects (except that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof) as of the date hereof, with the
same effect as though made on the date hereof (except to the extent such
representations and warranties expressly refer to an earlier date, in which case
they are true and correct in all material respects as of such earlier date).

3. Conditions to Effectiveness. The effectiveness of this Amendment is subject
to the following conditions precedent (unless specifically waived in writing by
Agent), each to be in form and substance satisfactory to Agent:

(a) Agent shall have received a fully executed copy of each of this Amendment
and the Consent and Reaffirmation attached hereto, together with such other
documents, agreements and instruments as may be requested as required by Agent
in connection with this Amendment;

(b) Borrower shall have requested the Fusepoint Advance pursuant to Section 3.6
of the Credit Agreement;

(c) Agent shall have received payment of all fees and other amounts due and
payable on or prior to the date hereof pursuant to that certain Amended and
Restated Fee Letter dated as of May 28, 2010 among Borrower and Agent, as
amended, supplemented or otherwise modified from time to time;

 

-2-



--------------------------------------------------------------------------------

(d) All proceedings taken in connection with the transactions contemplated by
this Amendment and all documents, instruments and other legal matters incident
thereto shall be reasonably satisfactory to Agent and its legal counsel; and

(e) No Default or Event of Default shall have occurred and be continuing.

4. New Lenders.

(a) Each of Bank of America, N.A. and Morgan Stanley Bank, N.A. (each a “New
Lender” and collectively, the “New Lenders”) (a) confirms that it has received
copies of the Credit Agreement and the other Loan Documents, together with
copies of the financial statements referred to therein and such other documents
and information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Amendment; (b) agrees that it will, independently
and without reliance upon Agent or any Lender, based upon such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking any action under the Loan Documents;
(c) appoints and authorizes the Agent to take such action as agent on its behalf
and to exercise such powers under the Loan Documents as are delegated to Agent
by the terms thereof, together with such powers as are reasonably incidental
thereto; and (d) agrees that it will perform in accordance with their terms all
of the obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender. Each New Lender agrees to deliver to Agent a
completed administrative questionnaire in which such New Lender designates one
or more credit contacts to whom all syndicate-level information (which may
contain material non-public information about Borrower and the Loan Parties or
their respective securities) will be made available and who may receive such
information in accordance with such New Lender’s compliance procedures and
applicable laws, including Federal and state securities laws.

(b) Agent and each Lender (including each New Lender) hereby agree that on the
date hereof, (a) the aggregate Revolver Commitments are being increased as
reflected on Schedule C-1 (as amended by this Amendment), (b) the Revolver
Commitment of WFF, as a Lender (the “Existing Lender”), is being increased as
reflected on Schedule C-1 (as amended by this Amendment) and (c) the New Lenders
are joining the Credit Agreement as Lenders, purchasing Advances from the
Existing Lender, making Revolver Commitments under the Credit Agreement
and making Advances. In connection with the foregoing, each New Lender agrees to
purchase from the Existing Lender (and will be deemed, without the taking of any
further action, to have purchased from Existing Lender), as necessary, such
portions of the Commitments and Advances as are necessary so that on the date
hereof, after giving effect to such purchases and sales, and after the
consummation of the Fusepoint Purchase Acquisition, each Lender has the
Commitments and the outstanding Advances set forth on the Schedule C-1 (as
amended by this Amendment).

5. Notice of Name Change. Pursuant to Section 6.5 of the Credit Agreement,
Borrower hereby provides notice to Agent and each Lender that promptly after the
consummation of the Fusepoint Purchase Acquisition, Holdings and Borrower shall
cause the name of Fusepoint Inc. to be changed to SAVVIS Canada, Inc. and
Fusepoint Managed Services Inc. to be changed to SAVVIS Communications Canada,
Inc. Agent and each Lender hereby waive the 30 day notice requirement under
Section 6.5 of the Credit Agreement with respect to each of such name changes.

 

-3-



--------------------------------------------------------------------------------

6. Miscellaneous.

(a) Expenses. Each of Borrower and Holdings, jointly and severally, agree to pay
on demand all costs and expenses of Agent in connection with the preparation,
negotiation, execution, delivery and administration of this Amendment and all
other instruments or documents provided for herein or delivered or to be
delivered hereunder or in connection herewith and all other instruments or
documents provided for therein or to be delivered thereunder or in connection
therewith. All obligations provided herein shall survive any termination of the
Credit Agreement as modified hereby.

(b) Governing Law. This Amendment shall be a contract made under and governed by
the internal laws of the State of New York.

(c) Counterparts. This Amendment may be executed in any number of counterparts,
and by the parties hereto on the same or separate counterparts, and each such
counterpart, when executed and delivered, shall be deemed to be an original, but
all such counterparts shall together constitute but one and the same Amendment.
Any party delivering an executed counterpart to this Amendment by telefacsimile
or other electronic transmission shall also deliver an original executed
counterpart, but the failure to do so shall not affect the validity,
enforceability or binding effect of this Amendment.

7. Release.

(a) In consideration of the agreements of Agent and Lenders contained herein and
for other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, each Loan Party, on behalf of itself and its successors,
assigns, and other legal representatives, hereby absolutely, unconditionally and
irrevocably releases, remises and forever discharges Agent and Lenders, and
their successors and assigns, and their present and former shareholders,
affiliates, subsidiaries, divisions, predecessors, directors, officers,
attorneys, employees, agents and other representatives (Agent, each Lender and
all such other Persons being hereinafter referred to collectively as the
“Releasees” and individually as a “Releasee”), of and from all demands, actions,
causes of action, suits, covenants, contracts, controversies, agreements,
promises, sums of money, accounts, bills, reckonings, damages and any and all
other claims, counterclaims, defenses, rights of set-off, demands and
liabilities whatsoever (individually, a “Claim” and collectively, “Claims”) of
every name and nature, either known or suspected, both at law and in equity,
which any Loan Party or any of their successors, assigns, or other legal
representatives may now or hereafter own, hold, have or claim to have against
the Releasees or any of them for, upon, or by reason of any circumstance,
action, cause or thing whatsoever which arises at any time on or prior to the
day and date of this Amendment, including, without limitation, for or on account
of, or in relation to, or in any way in connection with any of the Credit
Agreement, or any of the other Loan Documents or transactions thereunder or
related thereto.

(b) Each Loan Party understands, acknowledges and agrees that the release set
forth above may be pleaded as a full and complete defense and may be used as a
basis for an injunction against any action, suit or other proceeding which may
be instituted, prosecuted or attempted in breach of the provisions of such
release.

[Signature Page Follows]

 

-4-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed under seal and delivered by their respective duly authorized officers
on the date first written above.

 

SAVVIS COMMUNICATIONS CORPORATION,

a Missouri corporation, as Borrower

By:  

/s/ Gregory W. Freiberg

Title:   CFO   Gregory W. Freiberg

SAVVIS, INC.,

a Delaware corporation, as Holdings

By:  

/s/ Gregory W. Freiberg

Title:   CFO   Gregory W. Freiberg

Signature Page to Amendment No. 8 to Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

WELLS FARGO CAPITAL FINANCE, LLC,

a Delaware limited liability company, as Agent and as a Lender

By:  

/s/ John Nocita

Title:   John Nocita   Managing Director

 

Signature Page to Amendment No. 8 to Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.,

a National Association, as a Lender

By:  

/s/ Eric A. Escagne

Name:   Eric A. Escagne Title:   Senior Vice President

 

Signature Page to Amendment No. 8 to Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

MORGAN STANLEY BANK, N.A.,

a National Association, as a Lender

By:  

/s/ Steve King

Title:   Authorized Signatory

 

Signature Page to Amendment No. 8 to Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

Exhibit A

SCHEDULE C-1

Commitments

 

Lender

   Revolver
Commitment    Advances
Outstanding on
Eighth Amendment
Effective Date*    Total Commitment

Wells Fargo Capital Finance, LLC

   $ 100,000,000    $ 73,333,333.34    $ 100,000,000

Bank of America, N.A.

   $ 25,000,000    $ 18,333,333.33    $ 25,000,000

Morgan Stanley Bank, N.A.

   $ 25,000,000    $ 18,333,333.33    $ 25,000,000

All Lenders

   $ 150,000,000    $ 110,000,000    $ 150,000,000

 

* In addition to Advances, on the Eighth Amendment Effective Date, there are
$28,438,482.91 of outstanding Letters of Credit and each Lender’s Pro Rata Share
of such outstanding Letters of Credit follows: (a) Wells Fargo Capital Finance,
LLC, $18,958,988.61, (b) Bank of America, N.A., $4,739,747.15 and (c) Morgan
Stanley Bank, N.A., $4,739,747.15.



--------------------------------------------------------------------------------

Exhibit B

SCHEDULE Q-1

Foreign Subsidiaries

Fusepoint Managed Services Inc.



--------------------------------------------------------------------------------

CONSENT AND REAFFIRMATION

Each of the undersigned hereby (i) acknowledges receipt of a copy of the
foregoing Amendment No. 8 to Amended and Restated Credit Agreement (the
“Amendment”); (ii) consents to Borrower’s execution and delivery of the
Amendment; (iii) agrees to be bound by the terms of the Amendment (including
without limitation Section 7 of the Amendment); and (iv) reaffirms that the Loan
Documents to which it is a party (and its obligations thereunder) shall continue
to remain in full force and effect. Although each of the undersigned has been
informed of the matters set forth herein and have acknowledged and agreed to
same, each of the undersigned understands that Agent and Lenders have no
obligation to inform any of the undersigned of such matters in the future or to
seek any of the undersigned’s acknowledgment or agreement to future amendments,
waivers or consents, and nothing herein shall create such a duty.

IN WITNESS WHEREOF, each of the undersigned has executed this Consent and
Reaffirmation on and as of the date of the Amendment.

 

SAVVIS, INC., a Delaware corporation By:  

/s/ Gregory W. Freiberg

Title:   CFO   Gregory W. Freiberg SAVVIS COMMUNICATIONS INTERNATIONAL, INC., a
Delaware corporation By:  

/s/ Gregory W. Freiberg

Title:   CFO   Gregory W. Freiberg

SAVVIS FEDERAL SYSTEMS, INC.,

a Delaware corporation

By:  

/s/ Gregory W. Freiberg

Title:   CFO   Gregory W. Freiberg

Consent and Reaffirmation to Signature Page to Amendment No. 8 to Amended and
Restated Credit Agreement